Filed 4/30/14 P. v. Baker CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D063816

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCD244547)

CLARENCE T. BAKER,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Eugenia A.

Eyherabide, Judge. Affirmed as modified.



         Russell S. Babcock, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Charles C. Ragland and Stacy

Tyler, Deputy Attorneys General, for Plaintiff and Respondent.
       In November 2012, police officers found Clarence T. Baker in possession of

Percocet without a prescription. Baker entered a negotiated guilty plea to possessing

oxycodone (Health & Saf. Code, § 11350, subd. (a)). The court imposed a stipulated

sentence of three years' probation. Baker appeals, raising two contentions: First, the

court violated his due process rights by fixing the amount of reimbursable attorney fees at

$570 without sufficient evidence, notice or a hearing. Second, the probation condition

requiring that he "[t]ake psychotropic medications if prescribed / ordered by doctor" is

invalid on its face because it is vague, overbroad and impermissibly infringes on his right

to due process, liberty interest and fundamental privacy right. We agree with the second

contention.

                                    ATTORNEY FEES

       The court found the face value of the services of Baker's appointed attorney was

$570. The court ordered Baker to report to Revenue and Recovery within 20 days "for a

determination of your present ability to pay the cost of your court appointed attorney

[Pen. Code, §] 987.8." The probation order further stated: "If it is determined that you

have the present ability to pay all or any part of the costs incurred, the county will request

that a judgment be issued against you for this amount. If you do not agree with this

determination, you have the right to a hearing before the court for a decision on your

present ability. Failure to report within the 20 days will be deemed a waiver of your right

to such a hearing, and a civil judgment will be entered against you for the amount of costs

incurred. Payment of any costs so determined shall be to Revenue and Recovery.

Payment is not a condition of probation but any judgment obtained may be enforced in

                                              2
the manner of any civil judgment." In light of this further statement, Baker's contention

is not ripe. (Pacific Legal Foundation v. California Coastal Com. (1982) 33 Cal.3d 158,

170-171.) Even if Revenue and Recovery determines that Baker has the ability to pay

"all or any part of the costs," he still has the right to a court hearing at which he can

present evidence of an inability to pay any or all of the $570.

                                PROBATION CONDITION

       Respondent concedes the probation condition requiring Baker to "[t]ake

psychotropic medications if prescribed / ordered by doctor" "appears to be overbroad and

vague and its nexus to [Baker]'s reformation and rehabilitation appears tenuous." We

agree the condition is invalid because, inter alia, it does not require that Baker be aware

of the prescription or order, does not define "psychotropic medications," and is not

reasonably related to Baker's crime or future criminality. (People v. Balestra (1999) 76

Cal.App.4th 57, 65, citing People v. Carbajal (1995) 10 Cal.4th 1114, 1121.) In light of

our conclusion, we need not consider Baker's remaining challenges to the probation

condition.




                                               3
                                      DISPOSITION

      The judgment is modified by deleting probation condition number 7a. As so

modified, the judgment is affirmed.


                                                                 MCCONNELL, P. J.
WE CONCUR:



NARES, J.



HALLER, J.




                                           4